1

2                                                                                JS-6

3

4

5

6
                                   UNITED STATES DISTRICT COURT
7
                                 CENTRAL DISTRICT OF CALIFORNIA
8

9    ROY YIUN,                                  )   Case No.      2:19-cv-02796 R (PLAx)
                                                )
10                       Plaintiff(s),          )
                                                )
11                v.                            )   ORDER OF DISMISSAL
                                                )   BY LACK OF PROSECUTION
12   PANDA EXPRESS, et al.,                     )
                                                )
13                                              )
                         Defendant(s).          )
14                                              )

15         Plaintiff was ORDERED to show cause in writing not later than July 12, 2019 why this

16   action should not be dismissed for lack of prosecution. On July 12, 2019, Plaintiff filed a

17   response requesting for an additional one or two months to file a proof of service, stating that

18   Plaintiff’s attorney service has attempted but was unable to serve the defendants, and is still in

19   the process of properly serving the defendants. Plaintiff provides no good cause to warrant an

20   extension.

21         WHEREAS, the period has elapsed without proper service of the complaint and

22   summons within the time frame allowed by Federal Rules of Civil Procedure 4(m); and, the

23   period has elapsed without any good cause shown to warrant an extension;

24         The Court hereby DISMISSES this instant action for lack of prosecution.

25

26   Dated: July 18, 2019

27

28                                                           HONORABLE R. GARYKLAUSNER
                                                             UNITED STATES DISTRICT JUDGE
